           Case 8:20-cv-01242-PJM Document 3 Filed 05/26/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 KAREN LUNDREGAN,

     Plaintiff,

     v.                                                          Civil Action No.: PJM-20-1242

 OFFICE OF PUBLIC AND INDIAN                                     (Related cases: PJM-19-1369
    HOUSING DEPT. OF HOUSING AND                                                 PJM-20-1241)
    URBAN AFFAIRS,
 c/o Melody Taylor-Blancher

     Defendant.

                                      MEMORANDUM OPINION

          On May 18,2020, Plaintiff Karen Lundregan filed the above entitled complaint along with

a Motion to Proceed in Forma Pauperis, which the Court now grants. For the reasons stated herein,

the complaint must be dismissed.

          Title 28 U.S.C.   S   1915(a)(1) permits an indigent litigant to commence an action in this

Court without prepaying the filing fee. To guard against possible abuses of this privilege, the

statute requires dismissal of any claim that is frivolous or malicious, or fails to state a claim on

which relief may be granted. 28 U.S.C.      S 1915(e)(2)(B)(i)   and (ii). This Court is mindful, however,

of its obligation to liberally construe self-represented pleadings, such as the instant Complaint. See

Erickson v. Pardus, 551 U.S. 89,94 (2007). In evaluating such a Complaint, the factual allegations

are assumed to be true. Id. at 93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56

(2007)). Nonetheless, liberal construction does not mean that this Court can ignore a clear failure

in the pleading to allege facts which set forth a cognizable claim. See Weller v. Dep't of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985) (stating a district court may not "conjure up questions never squarely presented.").
             Case 8:20-cv-01242-PJM Document 3 Filed 05/26/20 Page 2 of 3



In making this determination, U[t]hedistrict court need not look beyond the complaint's allegations

         It must hold the pro se complaint to less stringent standards than pleadings drafted by

attorneys and must read the complaint liberally." White v. White, 886 F. 2d 721, 722-723 (4th Cir.

1989).

         Plaintiff alleges that Melody Taylor-Blancher, the Regional Director of the Office of Fair

Housing for the Department of Housing and Urban Development in Philadelphia, Pennsylvania,

has been "derelict in her duties" because she has not "efficiently and thoroughly" investigated

Plaintiffs    claims that the Housing Opportunities Commission (HOC) has violated Fair Housing

laws in connection with a reasonable accommodation for Plaintiffs        disability.   ECF 1 at 7. She

adds, that her "personal reasonable accommodation was sent by Ethan Cohen, via email over the

internet, completely unencrypted."     Id. As relief she seeks an injunction forcing "Ms. Taylor-

Blancher and her OIG and OGC to convene an official meeting with [her] to review [her]

documentation and to conduct a serious investigation of the HOC Department of Compliance."

!d. at 8. Plaintiff makes very conclusory allegations that the HOC has violated "numerous laws"

including "the Americans with Disabilities Act and other laws." !d. She does not provide a factual

narrative describing the conduct underlying the alleged illegal acts.

         Importantly, Plaintiff is currently litigating her claims against the HOC in a separate,

related case. See Lundregan v. Housing Opportunities Commission, et aI., Civil Action PJM-19-

1369 (D. Md.). To the extent there is a viable claim hidden in the vague allegations raised in her

current complaint, Plaintiff s attempt to initiate an entirely separate legal proceeding involving the

same or related parties and, presumably, related claims amounts to "claim splitting."        "Like res

judicata, claim splitting 'prohibits a plaintiff from prosecuting its case piecemeal, and requires that

all claims arising out of a single wrong be presented in one action.' Myers v. Colgate-Palmolive



                                                   2
         Case 8:20-cv-01242-PJM Document 3 Filed 05/26/20 Page 3 of 3



CO., 102 F.Supp.2d 1208, 1224 (D. Kan. 2000)(internal citations omitted). Thus, when a suit is

pending in federal court, a plaintiff has no right to assert another action 'on the same subject in the

same court, against the same defendant at the same time.'" Sensormatic Sec. Corp. v. Sensormatic

Elecs. Corp., 452 F. Supp.2d 621, 626 (D. Md. 2006), affd, 273 F.App'x 256 (4th Cir. 2008)

quoting Curtis v. Citibank, NA., 226 F.3d 133, 138-39 (2nd Cir. 2000).

       Because the instant complaint states no discernible claim and likely involves claims closely

related to Plaintiff s currently pending lawsuit, the complaint shall be dismissed by separate Order

which follows.




Date                                                       ETER J. MESSITTE
                                                      TE   STATES DISTRICT JUDGE




                                                  3
